NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLENDA STETNER, a married individual,           No. 17-35067

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00210-RMP

 v.
                                                MEMORANDUM*
CITY OF QUINCY, a Washington
municipal corporation,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                        Argued and Submitted June 5, 2018
                               Seattle, Washington

Before: BYBEE and N.R. SMITH, Circuit Judges, and ANTOON,** District
Judge.

      Glenda Stetner appeals the district court’s grant of summary judgment in

favor of her former employer, the City of Quincy, Washington, on her claims of

discrimination in the form of sexual harassment under Title VII of the Civil Rights


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
Act of 1964 and the Washington Law Against Discrimination (WLAD). Because

the district court correctly concluded that there were no genuine issues of material

fact and that the City was entitled to judgment as a matter of law, we affirm on de

novo review. See Dawson v. Entek Int’l, 630 F.3d 928, 934 (9th Cir. 2011) (noting

de novo standard of review).

      “Notice of . . . sexually harassing conduct triggers an employer’s duty to

take prompt corrective action that is ‘reasonably calculated to end the

harassment.’” Swenson v. Potter, 271 F.3d 1184, 1192 (9th Cir. 2001) (quoting

Nichols v. Azteca Rest. Enters, Inc., 256 F.3d 864, 875 (9th Cir. 2001)). An

investigation “can itself be a powerful factor in deterring future harassment.” Id. at

1193. When an employer opens a “sexual harassment investigation, the employer

puts all employees on notice that it takes such allegations seriously and will not

tolerate harassment in the workplace.” Id.

      Here, when Stetner reported a co-worker’s harassing conduct to her

supervisor, the supervisor immediately relayed the complaint to the city

administrator and the City promptly began an investigation. Within three days, the

City placed the alleged harasser on administrative leave and did not allow him to

return to the workplace without first calling in to obtain approval. Additionally,

his conduct was reported to the police and criminal charges were later filed against

him. Stetner never returned to work after reporting the harassment, and the alleged


                                          2
harasser resigned five weeks after being placed on administrative leave. No further

harassment occurred.

      On these undisputed facts, the City’s response was adequate as a matter of

law. The City took immediate action; the harassment ended; and the City’s

response was likely to “persuade potential harassers to refrain from unlawful

conduct.” Ellison v. Brady, 924 F.2d 872, 882 (9th Cir. 1991). Stetner has cited

no precedent requiring more remedial action than the City undertook under the

circumstances of this case.

      AFFIRMED.




                                         3